DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022  has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on  5/16/2022, 5/19/2022 was filed after the mailing date of the  Corrected notice of allowance on  5/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show  a identifying relationship between the claimed invention  embodiments and the drawings described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 4 -17 are objected to because of the following informalities:  

Claims 4, 8  are objected for the following reasons. It is very difficult to identify the claimed components and figures related to the embodiments.  It appears to be the there are some missing components which are essential for the plasma generation are not claimed according to the embodiments claimed.  Hence, the embodiments claimed are objected for clarity purpose.

 Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over    Szczyrbowski   et al (Szczyrbowski ) in view of US4284489 by Weber.

Referring to the claim 4 the  Szczyrbowski  teaches,  a  plasma processing apparatus (See abstract and claim 1)   comprising: 
a balun (See Fig 1 item 3 abstract)  including a first input terminal (See Fig 1  item power transformer 3 primary coil leading to power source 2 via inductor 5), a second input terminal (See Fig 1  item power transformer 3 primary coil leading to power source 2 bottom), 

    PNG
    media_image1.png
    262
    486
    media_image1.png
    Greyscale

a first output terminal (See Fig 1  item power transformer 3 secondary coil leading to target 6 via inductor 12), and 
a second output terminal (See Fig 1  item power transformer 3 secondary coil leading to target 7 bottom via inductor 13); 
a vacuum container (item 15 vacuum chamber; abstract) ; 
a first electrode (item 6 and abstract) electrically connected to the first output terminal (See Fig 1 secondary coil top connection to item 6); 
a second electrode  (See item 7 and abstract) electrically connected to the second output terminal (See Fig 1 secondary coil top connection to item 7); and 
but Szczyrbowski  is silent on a connection unit configured to electrically connect the vacuum container and the second input terminal, wherein the connection unit includes an inductor and wherein the connection unit further includes a switch configured to short-circuit two terminals of the inductor.
However, Weber (Fig 4 Column  lines 20 to 38)  teaches on a connection unit  (Fig 4 linear sections 73 and 74 connected to junction 105)  configured to electrically connect the vacuum container (two target sections or processing sections top 81 and bottom 91 and column 4 lines 4 to 7)  and the second input terminal (item 101 junction of  Fig 4), wherein the connection unit includes an inductor (item 105 choke column 4 lines  26 to 30) and wherein the connection unit further includes a switch configured to short-circuit two terminals of the inductor   but silent on a switch  (See Weber Fig 1, 4 a voltmeter which is connected to the controller see column 3 and lines 11 to 31 of similar embodiment from Fig 1 item 37 connected to ground).

    PNG
    media_image2.png
    451
    766
    media_image2.png
    Greyscale

 Moreover connecting a switch across the inductor is within the scope of the art while  igniting in order to control the imbalance as brought about by the relatively linear inductance value across the body of the plasma generating electrode size (See Weber column 1  lines 51 to 63)
Hence, it would have been obvious to an ordinary skill in the art to before the effective filing date of the instant invention to incorporate  the teachings of  Weber connecting an inductor with switch across and to ground shield of the chamber of the Szczyrbowski   in order to control the flow of induction to ground as and when required during ignition (See Weber column 1  lines 51 to 63 and  column  3, 7-10).

Referring to the claim 5 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim 4, but silent on  wherein the switch includes a relay.  However, replacing a switch with a relay and operate as and when required to ignite the plasma is within the scope of the skill to control the distribution of inductance of the target.  (See Weber column 1  lines 51 to 63 and  column  3, 7-10).

Referring to the claim 6 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim 5, further comprising a controller configured to turn on the switch at the time of igniting plasma, and turn off the switch after the plasma is ignited. However, replacing a switch with a relay and operate as and when required to ignite the plasma is within the scope of the skill to control the distribution of inductance of the target.  (See Weber column 1  lines 51 to 63 and  column  3, 7-10).


Referring to the claim 7 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim  4, wherein an inductance of the inductor is variable. It is within the scope of the art and a person with ordinary skill in the art can use a variable inductor in order to tune the inductance to the ground for proper impedance match for ignition.

 Referring to the claim 8  Szczyrbowski  teaches, A plasma processing apparatus (See abstract and claim 1)   comprising: 
a balun (See Fig 1 item 3 abstract)  including a first input terminal (See Fig 1  item power transformer 3 primary coil leading to power source 2 via inductor 5), a second input terminal (See Fig 1  item power transformer 3 primary coil leading to power source 2 bottom), 

    PNG
    media_image1.png
    262
    486
    media_image1.png
    Greyscale

a first output terminal (See Fig 1  item power transformer 3 secondary coil leading to target 6 via inductor 12), and 
a second output terminal (See Fig 1  item power transformer 3 secondary coil leading to target 7 bottom via inductor 13); 
a vacuum container (item 15 vacuum chamber; abstract) ; 
a first electrode (item 6 and abstract) electrically connected to the first output terminal (See Fig 1 secondary coil top connection to item 6); 
a second electrode  (See item 7 and abstract) electrically connected to the second output terminal (See Fig 1 secondary coil top connection to item 7); and 
 	 But silent on  a connection unit configured to electrically connect the vacuum container and the second input terminal, wherein the connection unit includes an inductor whose inductance of the inductor is variable; and the plasma processing apparatus further includes a controller configured to make, after ignition of plasma, the inductance larger than the inductance before the ignition of the plasma.
However, Weber (Fig 4 Column  lines 20 to 38)  teaches on a connection unit  (Fig 4 linear sections 73 and 74 connected to junction 105)  configured to electrically connect the vacuum container (two target sections or processing sections top 81 and bottom 91 and column 4 lines 4 to 7)  and the second input terminal (item 101 junction of  Fig 4), wherein the connection unit includes an inductor (item 105 choke column 4 lines  26 to 30) whose inductance is variable ( Weber is silent on this  limitation but it is within the scope of the art and a person with ordinary skill in the art can use a variable inductor in order to tune the inductance to the ground for proper impedance match for ignition).

    PNG
    media_image2.png
    451
    766
    media_image2.png
    Greyscale


 Moreover the plasma processing apparatus further includes a controller configured to make, after ignition of plasma, the inductance larger than the inductance before the ignition of the plasma, Weber is silent on this limitation. However, it is known skill in the art to increase the ground shield inductance to the ground after plasma ignition in order to balance imbalance of the inductance to ground for uniform distribution of plasma (See weber column 1 lines 51-60).

Hence, it would have been obvious to an ordinary skill in the art to before the effective filing date of the instant invention to incorporate  the teachings of  Weber connecting an inductor  to ground shield of the chamber of the Szczyrbowski  and increase the inductance larger after  in order to control the flow of induction to ground as and when required for appropriate tuning of the plasma frequency across the target  (See Weber column 1  lines 51 to 63 and  column  3, 7-10).

Referring to the claim 9 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim  4,  Weber  Fig 1 -4 teaches wherein the second electrode (See Fig 1 item 13 column column 2 lines 53 to 68) is arranged to surround an entire circumference of the first electrode (Fig 1 item 11 column 3 lines 7 to 10).  

Referring to the claim 10 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim 9,  but both are silent on wherein the second electrode has a tubular shape. However, it is within the scope of a person with  ordinary skill in the art.   

Referring to the claim 11 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim 10,  Weber teaches wherein the first electrode and the second electrode are arranged to form a coaxial structure (See Fig 1 to 4 where the electrodes 11, 13 forms a coaxial structure).  


    PNG
    media_image3.png
    348
    525
    media_image3.png
    Greyscale


Referring to the claim 12 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim 4, Weber further teaches implicitly wherein the second electrode (Fig 1 item 13) includes a portion opposing an upper surface  and a side surface of the first electrode (Fig 1 item 11), and is arranged to surround the upper surface and the side surface of the first electrode  (See Weber column 2 lines 53 to 68)

Referring to the claim 13  Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim 4, Weber teaches wherein the first electrode serves as a cathode (Fig1 item 11 is the cathode or sputtering target), and the second electrode serves as an anode (See Weber Fig 1 and .item 13 serves as anode or ground).

 Referring to the claim 14 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim 4, Szczyrbowski  teaches  wherein the first output terminal (See Fig 1  item power transformer 3 secondary coil leading to target 6 via inductor 12),and the first electrode (Fig 1 item 6)  are electrically connected via a blocking capacitor (Fig 1 item 8 blocking capacitor to block the DC column 3 lines 19 to 24). 

Referring to the claim 15 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim 4, both are silent on wherein the plasma processing apparatus is configured as an etching apparatus.  However, it is an intended use of the plasma processing and hence no significant inventive concept.  

Referring to the claim 16 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim  4, wherein the plasma processing apparatus is configured as a sputtering apparatus. (See abstract and claim 1  Szczyrbowski    teaches it as a sputtering apparatus for coating purposes).

Referring to the claim 17 Szczyrbowski  reference as modified Weber teaches the plasma processing apparatus according to claim  4, both together teaches that the apparatus further comprising: a high-frequency power supply (Weber Fig 1 to 4 item 15 HF source) ; and an impedance matching circuit  (Szczyrbowski  teaches item 1 impedance matching circuit) arranged between the high-frequency power supply and the balun ( Szczyrbowski  teaches  item 3 balun).  Hence it is obvious to an ordinary skill to replace the  item 2 of Szczyrbowski  with weber HF source in order to use a high frequency deposition for insulators and semiconductor materials.

Conclusion

Claims 4 -17 are rejected over prior art.

Claims 1-3 cancelled by applicant.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/20/2022